NRS 176.015(5)(d) (defining "victim"). Therefore, we conclude that the
                 district court plainly erred by awarding restitution to VOCP rather than
                 to the actual victim. See Martinez v. State, 115 Nev. 9, 974 P.2d 133
                 (1999). Accordingly, we
                             ORDER the judgment of conviction AFFIRMED IN PART
                AND REMANDED IN PART to the district court for the entry of an
                 amended judgment of conviction awarding restitution to the victim and for
                 proceedings consistent with this order.'




                                                                                 J.
                                                    Douglas


                                                                                 J.
                                                    Saitta


                 cc:   Seventh Judicial District Court Dept. 2
                       State Public Defender/Ely
                       State Public Defender/Carson City
                       Attorney General/Carson City
                       White Pine County District Attorney
                       White Pine County Clerk




                        "After the entry of the amended judgment of conviction, VOCP
                 maintains subrogation rights for payments made on behalf of the victim in
                 this case pursuant to NRS 217.240.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A

                A "A                                                        AP               •I.